Per Ctjriam.
Plaintiff appealed as of right from an order denying motion to consolidate arbitration proceedings or, in the alternative, to compel First Federal Savings and Loan Association of Detroit to arbitrate. First Federal has filed motion to affirm. G-CB, 1963, 817.5(3).
The appeal is determined by this Court’s decision in J. Brodie & Son, Inc. v. George A. Fuller Company (1969), 16 Mich App 137. It is manifest that the questions sought to be reviewed, on which decision of the cause depends, are so unsubstantial as to need no argument or formal submission.
Motion to affirm is granted.